Case 1:19-cv-00015-PLF Document 30-1 Filed 02/18/19 Page 1 of 7




                          EXHIBIT A
                           6($/('



                           (attached)
Case 1:19-cv-00015-PLF Document 30-1 Filed 02/18/19 Page 2 of 7
Case 1:19-cv-00015-PLF Document 30-1 Filed 02/18/19 Page 3 of 7
Case 1:19-cv-00015-PLF Document 30-1 Filed 02/18/19 Page 4 of 7
Case 1:19-cv-00015-PLF Document 30-1 Filed 02/18/19 Page 5 of 7
Case 1:19-cv-00015-PLF Document 30-1 Filed 02/18/19 Page 6 of 7
Case 1:19-cv-00015-PLF Document 30-1 Filed 02/18/19 Page 7 of 7
